United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3552
                      ___________________________

                                 Revelle Loving

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Thomas Roy; Kent Grandlienard; David Reishus; Lcie Stevenson; Michael Green;
  Charles Tobritzhofer; Bradley Gross; Rodney Rivard; Graham Besonen; Nick
          Ploussard; Aaron Johnson; Micsone Klin; Zackery Nuehring

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                            Submitted: July 22, 2014
                              Filed: July 25, 2014
                                 [Unpublished]
                                 ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
      Inmate Revelle Loving appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Upon de novo review, see Mason v. Corr.
Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir. 2009), we find no basis for
reversing the district court’s well-reasoned decision, and Loving has offered none.2
The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Leo I. Brisbois, United States Magistrate Judge for the District of Minnesota.
      2
       We decline to consider the new material Loving offers on appeal. See Maxa
v. John Alden Life Ins. Co., 972 F.2d 980, 983 (8th Cir. 1992).

                                        -2-